EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019109304560, filed on 09th Oct. 2019.

Response to Arguments

3.	Applicant’s arguments, see P. 10-11, filed 04/28/2017, with respect to Rejections under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(1) have been withdrawn.

Allowable Subject Matter

4.	Claims 1-5 and 8-10 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Li (US PGPub./Pat. 11302878) teaches an  organic light emitting diode (OLED) display panel and a method of fabricating the same are provided. The OLED display panel includes a double-layer polyimide flexible layer, a thin film transistor driving layer, an OLED light emitting layer, and a thin film encapsulation layer. The double-layer polyimide flexible layer includes a glass substrate, a wetting layer, a polyimide flexible layer, and an inorganic silicon nitride layer. The wetting layer converts the glass substrate or the inorganic silicon nitride layer from hydrophilic to hydrophobic.

BU (US PGPub./Pat. 20200176720) teaches a display panel and a method of manufacturing the same are provided. The method of manufacturing the display panel includes providing a substrate, and forming other layers on the substrate sequentially. Accordingly, a first via hole, a second via hole, and a third via hole are formed. The first via hole and the second via hole are filled with a flexible material to form a flexible layer and a stress release unit, respectively. Then, a metal layer which fills the third via hole is formed on the interlayer dielectric layer.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display substrate including 

“…the third areas are spaced apart from each other and are spaced apart from the second areas in the first area…
…the first PI lavers are configured to manufacture a display panel, the second PI lavers are configured to manufacture a functional laver for performing a display panel assembly test, and a size of the first PI layers and a size of the second PI layer are different.” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628